         Case 7:20-cv-06531-PMH
Case 7-20-cv-06531-PMH           Document
                          Document        25 in
                                   22-7 Filed Filed 11/17/20
                                                 NYSD         Page 1 of 2Page 1 of 2
                                                       on 11/12/2020



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                         x
 HONG JIANG,                                                 Case No. 20-cv-06531
 XIANHUA LIN,
 YAN LIU, and
 YINGYING ZHAO,                                              29 U.S.C. § 216(b)
 on behalf of themselves and others similarly situated       COLLECTIVE ACTION &
                                                             FED. R. CIV. P. 23 CLASS
                                                             ACTION
                                       Plaintiffs,

                              v.                             [Proposed] ORDER

 LASH BELLE EYELASH EXTENSIONS INC
 d/b/a LASH BELLE EYELASH EXTENSIONS,
 MISEON KIM a.k.a MINA KIM,
 and LIHUA HAN a.k.a EVA HAN,

                                       Defendants.
                                                         x

           WHEREAS, Plaintiffs filed a complaint on August 17, 2020, alleging that Defendants

 have violated the Fair Labor Standards Act, and New York Labor Law for failure to pay applicable

 minimum wage and overtime compensation, and other statutory violations;

           WHEREAS, none of the parties in the above-captioned action is an infant or incompetent

 person;

           WHEREAS, the parties in the above-captioned action wish to settle the disputes among

 themselves, and discontinue the litigation;

           WHEREAS, having reviewed the proposed settlement agreement Dkt. No. 22-1 and

 related submissions, the Court finds, pursuant to Cheeks v. Freeport Pancake House, Inc., 796

 F.3d 199 (2d Cir. 2015), that the agreement is fair and reasonable and that the attorneys’ fees are

 reasonable. See Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y. 2012); and

           IT IS ORDERED that the motion for settlement Dkt. No. 22 is granted, and the settlement

 is approved.


                                                     1
         Case 7:20-cv-06531-PMH
Case 7-20-cv-06531-PMH           Document
                          Document        25 in
                                   22-7 Filed Filed 11/17/20
                                                 NYSD         Page 2 of 2Page 2 of 2
                                                       on 11/12/2020



        IT IS FURTHER ORDERED that the Plaintiffs are directed to file a Stipulation

 of Dismissal within 21 days of this order.

        The initial conference scheduled for 11/23/2020 is hereby cancelled.

        SO ORDERED:


                                                    Hon. Philip M. Halpern
                                                    United States District Judge
 Dated: New York, NY
        November 17, 2020




                                                2
